                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                      )       CASE NO.: 1:03 CR 49
                                               )
        Plaintiff                              )       JUDGE SOLOMON OLIVER, JR.
                                               )
   v.                                          )
                                               )
RYAN RENIFF,                                   )
                                               )
        Defendant                              )       ORDER




          This matter was before the court on October 17, 2018, for a final revocation hearing

regarding supervised release, upon the recommendation of the Pretrial Services and Probation

Officer. Defendant Ryan Reniff was present and represented by Assistant Federal Public Defender

Carolyn Kucharski. The United States was represented by Assistant United States Attorney Segev

Phillips. The Pretrial Services and Probation Office was represented by Nathaniel Colbert. The

court reporter was Lance Boardman. On September 25, 2018 Magistrate Judge William H.

Baughman, Jr. held an initial appearance regarding Defendant’s supervised release violation. At that

time, the defendant admitted to the violation as set forth in the Probation Officer’s report and the

Magistrate Judge issued a Report and Recommendation on October 1, 2018 that this court find

Defendant in violation of the terms of his supervised release for the reasons stated on the open

record. No objections were filed. The court adopts the Report and Recommendation of the

Magistrate Judge and finds Defendant in violation of his supervised release .

          IT IS ORDERED that Defendant’s supervised release is continued with the same terms
and conditions as previously imposed with the added condition of placement in a half way house

for a period of 6 months, within 20 days of the date of this Order, or in the alternative, placement

in a treatment facility for 120 days if there is no availability at the half way house within the 20

day time period. If Defendant successfully completes his stay, supervised release shall terminate.

Defendant was advised of his right to appeal and remanded to U.S. Marshal custody until a bed

becomes available at the half way house, or 20 days has elapsed and he is placed in a treatment

facility, whichever occurs first.

         IT IS SO ORDERED.

                                                    /s/SOLOMON OLIVER, JR.
                                                    UNITED STATES DISTRICT JUDGE
Date: October 18, 2018
